Case 9:20-cv-80079-RLR Document 4 Entered on FLSD Docket 01/28/2020 Page 1of1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 9:20-CV-80079-RLR

Plaintiff: i

I

vs. |
MLS2020000296

Defendant:
NORTHMIL LLC, ETC., ET AL

For:

Gregory S. Sconzo*

LAW OFFICE OF GREGORY S. SCONZO, P.A.
5080 PGA BLVD.

SUITE 213

PALM BEACH GARDENS, FL 33418

Received by MULBERRY LEGAL SERVICES, INC. on the 23rd day of January, 2020 at 11:32 am to be served on
NORTHMIL, LLC BY SERVING ITS REGISTERED AGENT, KEVIN DALTON, 9031 N. MILITARY TRAIL, PALM
BEACH GARDENS, FL 33410.

1, Ralph C. Robinson, do hereby affirm that on the 24th day of January, 2020 at 11:05 am, I:

served a CORPORATION by delivering a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT WITH
CIVIL COVER SHEET with the date and hour of service endorsed thereon by me, to: KEVIN DALTON as
REGISTERED AGENT for NORTHMIL, LLC, at the address of: 9031 N. MILITARY TRAIL, PALM BEACH
GARDENS, FL 33410, and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 47, Sex: M, Race/Skin Color: WHITE, Height: 5'9", Weight: 195, Hair: BROWN,
Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served. Under penalty of perjury, | declare that | have
read the foregoing document, and that the facts stated in it are true. NO NOTARY REQUIRED PURSUANT TO F:S.
92.525(2).

 

i

Ralph C. Rébinson
CPS#1264

 

 

MULBERRY LEGAL SERVICES, INC.
2101 Vista Parkway

Suite 103

West Palm Beach, FL 33411

(561) 624-0526

Our Job Serial Number: MLS-2020000296
Ref: 00472-0003

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
